Luke, J.
1. None of the special grounds of the motion for a new trial discloses error requiring a new trial.
2. The evidence failed to show that the defendant owned, controlled or possessed the land where the still was found, or the premises where distilling apparatus was found, and therefore was not sufficient to sustain the verdict of guilty upon the second count of the accusation. See Atkinson v. State, 25 Ga. App. 176 (102 S. E. 878) ; Alexander v. State, 25 Ga. App. 236 (102 S. E. 880) ; Alexander v. State, 25 Ga. App. 175 (102 S. E. 878).
3. Evidence that intoxicating beer was found at the still-site, together with evidence that the defendant took a drink of whisky from a jug which the officers had in their automobile, does hot sustain the conviction of the defendant on the charge of owning, controlling, and possessing intoxicating liquors. See Graham v. State, 150 Ga. 411 (104 S. E. 248).

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.